Citation Nr: 0926969	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  01-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 
percent for left shoulder subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1980, and from June 1981 to September 1991.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from October 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for residuals of an ankle 
injury, and which assigned a 20 percent rating for left 
shoulder subluxation.  In an October 2002 rating decision it 
was determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder.  

The Veteran was afforded a videoconference hearing before a 
former acting Veterans Law Judge in January 2005.  A 
transcript of that hearing is of record.  

In a September 2005 decision the Board reopened the claim of 
entitlement to service connection for posttraumatic stress 
disorder.  It then remanded that issue, as well as the issues 
of entitlement to service connection for the residuals of a 
right ankle injury and an increased rating for left shoulder 
subluxation, to the Appeals Management Center (AMC), in 
Washington, DC.  

In a January 2009 rating decision the AMC granted a separate 
10 percent rating for left shoulder arthritis, as well as a 
separate noncompensable rating for left shoulder scars.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, a hearing was held before an acting Veterans 
Law Judge in January 2005.  That individual is no loner 
employed by the Board, and the Veteran was so informed.  
Thereafter, he exercised his right to present testimony at an 
in person hearing in Washington, D.C.  That hearing was 
scheduled for July 2009.  

On the date of the scheduled July 2009 hearing VA received 
notice from the Veteran showing good cause for his inability 
to appear in Washington, D.C.  Given the fact that the 
appellant showed good cause, and given that he is now 
requesting an opportunity to present testimony at a video 
conference hearing before a Veterans Law Judge, further 
development is in order.

Hence, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video conference hearing before the Board 
in accordance with the docket number of 
his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

